UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5258


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL WINEBUSH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.  Thomas E. Johnston,
District Judge. (1:00-cr-00161-1)


Submitted:    April 7, 2009                 Decided:   April 20, 2009


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Charles T.
Miller, United States Attorney, John L. File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Winebush appeals the district court’s judgment

revoking his supervised release and imposing a sentence of ten

months     of        imprisonment,         followed         by     forty-eight      months      of

supervised       release.             On    appeal,        Winebush      asserts       that    the

sentence imposed by the district court is unreasonable.                                  Finding

no error, we affirm.

            We will affirm a sentence imposed after revocation of

supervised       release         if   it    is    within        the    prescribed      statutory

range and not plainly unreasonable.                             United States v. Crudup,

461 F.3d 433, 437-40 (4th Cir. 2006).                             The first step in this

analysis        is     a    determination             of   whether       the    sentence       was

unreasonable.              Id.   at      438.         While      the   district    court       must

consider        the        policy     statements           in     Chapter      Seven     of     the

sentencing           guidelines,         and      the      statutory      requirements          and

factors     applicable              to     revocation            sentences,      “‘the        court

ultimately has broad discretion to revoke its previous sentence

and impose a term of imprisonment up to the statutory maximum.’”

Id. at 439 (quoting United States v. Lewis, 424 F.3d 239, 244

(2d Cir. 2005)) (internal quotation marks omitted).

            We        have    reviewed          the    record      and   conclude      that     the

sentence     is       procedurally          and       substantively         reasonable.         We

therefore affirm the judgment.                         We dispense with oral argument

because the facts and legal contentions are adequately presented

                                                   2
in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               3